DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 6-10 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuji US 2018/00776018 (US’018) in view of Marumoto US 2017/0186620 (US’620).

Regarding claims 1-2, US’018 teaches a substrate processing method includes a substrate holding step of horizontally holding a substrate having high aspect ratio patterns (abstract). US’018 further teaches the substrate is rinsed in a rinse step S3 with a rinse liquid by spinning the wafer during the rinse step (para. 104, 133, 137, fig. 5-6) (a method for treating high aspect ratio (HAR) structures arranged on a surface of a substrate, comprising: a) spin rinsing the surface of the substrate using a first rinsing liquid). The rinse liquid is spun off of the substrate and the substrate is dried. hydrogen fluoride vapor is blown to the liquid film-removed region, thereby enlarging of the liquid film-removed region can be accelerated. Consequently, blowing hydrogen fluoride vapor toward the upper surface of the substrate not only allows hydrogen fluoride vapor to be supplied to the shielded space that has been shielded from the surrounding area, but can also accelerate enlarging of the liquid film-removed region. The hydrogen fluoride-containing vapor (hydrogen fluoride gas) may also include vapor including an organic solvent (vapor of an alcohol) having a lower surface tension than water, and hydrogen fluoride. The hydrogen fluoride vapor (HF vapor) supplied to the hydrogen fluoride vapor line 209 may contain a carrier gas (for example, an inert gas such as nitrogen gas). (para. 27, 63, 133, 141-149, 167) (providing a gas mixture for treating the substrate in a substrate processing system, the gas mixture comprising: hydrogen fluoride gas; a vapor of an alcohol; and a carrier gas spinning off the first rinsing liquid from the surface of the substrate: and c) directing the gas mixture onto the surface of the substrate after the first rinsing liquid is dispensed). Therefore, US’018 teaches a method for treating high aspect ratio (HAR) structures arranged on a surface of a substrate, comprising: providing a gas mixture for treating the substrate in a substrate processing system, the gas mixture comprising: hydrogen fluoride gas; a vapor of an alcohol; and a carrier gas a) spin rinsing the surface of the substrate using a first rinsing liquid; b) spinning off the first rinsing liquid from the surface of the substrate: and c) directing the gas mixture onto the surface of the substrate after the first rinsing liquid is dispensed.

US’018 does not teach the gas mixture comprising: an additive consisting of a base, with regard to claim 1 and wherein the base is selected from a group consisting of ammonia, with regard to claim 2.

US’620 teaches a substrate processing method according to the present disclosure includes: a liquid processing process of supplying a processing liquid to a substrate having a surface on which a pattern having a plurality of convex portions is formed (abstract). US’620 further teaches when the oxide film reacts with the ammonia gas and the hydrogen fluoride gas as the processing gas, the oxide film is transformed into a reaction product containing ammonium fluorosilicate (NH4)2SiF6) or water (H2O). Then, the oxide film is removed, and the sticking portion 2a between the tip ends of the convex portions 2 of the pattern is separated (see FIG. 2A) so that the pattern is restored. In addition, the ammonia gas and the hydrogen fluoride gas may be ejected from the shower head 70 toward the wafer W under a decompressed condition (atmosphere). In this case, molecules suppressing the traveling of the ammonia gas and the hydrogen fluoride gas ejected from the shower head 70 to the wafer W are reduced. Accordingly, the ammonia gas and the hydrogen fluoride gas reach the wafer without being obstructed by the molecules suppressing the traveling of the gas. Then, the sticking portion 2a between the tip ends of the convex portions 2 of the pattern may be separated in a short time (para. 91-93). US’018 teaches that the HF vapor process prevents the silicon oxides precipitated in the processing liquid from adhering to the pattern, and can result in removal of the silicon oxides adhering to the pattern. Since silicon oxides are not adhering to the tip portions of the pattern, the pattern that has instantaneously collapsed stands up by the elasticity of the pattern itself. This can effectively reduce collapse of the pattern and dry the upper surface of the substrate (para. 12-15). Therefore, US’620 teaches that ammonia gas can be added to the HF vapor of US’018 to assistance in the removal of oxide that causes pattern collapse.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’018 to include the gas mixture comprising: an additive consisting of a base, with regard to claim 1 and wherein the base is selected from a group consisting of ammonia, with regard to claim 2 because US’620 teaches that ammonia gas can be added to the HF vapor of US’018 to assistance in the removal of oxide that causes pattern collapse and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claims 6-8, the modified method of US’018 teaches the method of treating a substrate of claim 1.

The modified method of US’018 does not teach wherein the additive is in a range from 0.1 parts per million (ppm) to 2000 ppm (mass) of the gas mixture, with regard to claim 6, wherein the gas mixture includes: the hydrogen fluoride gas in a range from 0.5% to 5% volume of the gas mixture; the gas mixture of the alcohol and the additive in a range from 0.5% to 2.5% volume of the gas mixture; and the carrier gas in a range from 92.5% to 99% volume of the gas mixture, with regard to claim 7 and wherein the gas mixture includes: the hydrogen fluoride gas in a range from 0.05% to 10% volume of the gas mixture; the gas mixture of the alcohol and the additive in a range from 0.5% to 2.5% volume of the gas mixture; and the carrier gas in a range from 87.5% to 99.45% volume of the gas mixture, with regard to claim 8.

However, US’018 and US’620 teach that the purpose of the gas mixture is to etch precipitated oxide and prevent it from causing pattern collapse while the substrate is drying as discussed above (para. 152-177 of US’018 and para. 91-93 of US’620). Therefore, the amount of each component should be chosen to be as much or as little as necessary to control the reactions with the oxide on the substrate and to perform the drying.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’018 to include wherein the additive is in a range from 0.1 parts per million (ppm) to 2000 ppm (mass) of the gas mixture, with regard to claim 6, wherein the gas mixture includes: the hydrogen fluoride gas in a range from 0.5% to 5% volume of the gas mixture; the gas mixture of the alcohol and the additive in a range from 0.5% to 2.5% volume of the gas mixture; and the carrier gas in a range from 92.5% to 99% volume of the gas mixture, with regard to claim 7 and wherein the gas mixture includes: the hydrogen fluoride gas in a range from 0.05% to 10% volume of the gas mixture; the gas mixture of the alcohol and the additive in a range from 0.5% to 2.5% volume of the gas mixture; and the carrier gas in a range from 87.5% to 99.45% volume of the gas mixture, with regard to claim 8 because US’018 and US’620 teach the amount of each component should be chosen to be as much or as little as necessary to control the reactions with the oxide on the substrate and to perform the drying, and one of ordinary skill in the art would know to control the amount of each component to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 9, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches that the solvent can be isopropyl alcohol (para. 196), which reads on wherein the alcohol is selected from a group consisting of isopropyl alcohol.

Regarding claim 10, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches that the carrier gas is nitrogen (para. 167) which reads on wherein the carrier gas consists of molecular nitrogen.

Regarding claim 12, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches the pattern P includes an insulating film, for example. The pattern P may also include a conductor film. More specifically, the pattern P may be formed by a laminated film obtained by laminating a plurality of films, and may further include an insulating film and a conductor film. The pattern P may also be a pattern composed of a single-layer film. The insulating film may be a silicon oxide film (SiO2 film) or silicon nitride film (SiN film) (para. 131). Therefore, US’018 teaches a plurality of films can be in the substrate including silicon oxide film (SiO2 film)  and silicon nitride film (SiN film). US’018 further teaches the gas is selective to etching oxide, as discussed above. Therefore, US’018 teaches wherein: the substrate includes silicon nitride film and silicon dioxide film that are exposed to etching during c), and the silicon dioxide film is etched relative to the silicon nitride film with a selectivity greater than or equal to four (4) during c).

Regarding claim 13, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches the drying step is performed after the liquid film is remove from the center (para. 140-147), which reads on wherein c) is performed after b).

Regarding claim 14, the modified method of US’018 teaches the method of treating a substrate of claim 1. 

The modified method of US’018 is silent about wherein c) is performed within 60 seconds after a).

However, US’018 further teaches that the vapor is dispensed to remove the liquid from the substrate as the substrate rotation is increased to move the liquid from the center to the edge of the substrate (para. 152-177). Therefore, step c, the step of provide the gas should be as soon as the rinsing has stopped and the center liquid film-removed region 52 has been formed and controls the drying process of the substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’018 to include wherein c) is performed within 60 seconds after a) because US’018 teaches that the change from step a) to step c) controls the drying process of the substrate, and one of ordinary skill in the art would know to control the time of the drying process to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 15, the modified method of US’018 teaches the method of treating a substrate of claim 1. 

The modified method of US’018 is silent about wherein the gas mixture is delivered by a nozzle located in a range from 1 mm to 40 mm from the surface of the substrate.

However, US’018 further teaches the shielding position is a position such that the substrate-facing surface 43 forms a shielded space 38 with the upper surface of the substrate W (see FIG. 7B, etc.). The shielded space 38 is not completely isolated from its surrounding space, but inflow of gas from the surrounding space into the shielded space 38 does not occur. That is, the shielded space 38 is essentially shielded from its surrounding space. According to this preferred embodiment, the facing member 9 and the facing member lifting unit 37 form a shielded space-forming unit for formation of the shielded space 38 (para. 124). Therefore, US’018 teaches that the spacing of the nozzle and the substrate should be chosen to be as much or a little as necessary to form the shielded space to accommodate the HF vapor while preventing inflow of gas from the surrounding space.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’018 to include wherein the gas mixture is delivered by a nozzle located in a range from 1 mm to 40 mm from the surface of the substrate because US’018 teaches that the spacing of the nozzle and the substrate should be chosen to be as much or a little as necessary to form the shielded space to accommodate the HF vapor while preventing inflow of gas from the surrounding space, and one of ordinary skill in the art would know to control the distance to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 16 and 18, the modified method of US’018 teaches the method of treating a substrate of claim 1. 

The modified method of US’018 is silent about the gas mixture is delivered from a nozzle at a dispense velocity in a range from 1 to 50 m/s, with regard to claim 16 and wherein a cross-sectional area of an orifice of a nozzle delivering the gas mixture is in a range from 3 to 30 mm2, with regard to claim 18.

However, US’018 further teaches that the vapor is dispensed from a nozzle above the substrate in such a way as to control the atmosphere above the substrate to etch precipitated oxide and prevent it from causing pattern collapse while the substrate is drying as discussed above (para. 152-177). Therefore, the configuration of the nozzle orifice and the gas velocity should be controlled to produce the desired results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’018 to include the gas mixture is delivered from a nozzle at a dispense velocity in a range from 1 to 50 m/s, with regard to claim 16 and wherein a cross-sectional area of an orifice of a nozzle delivering the gas mixture is in a range from 3 to 30 mm2, with regard to claim 18 because US’018 teaches that the configuration of the nozzle orifice and the gas velocity should be controlled to produce the desired results, and one of ordinary skill in the art would know to control the size of the nozzle orifice and the velocity of the gas to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
	

Regarding claim 17, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches the discharge flow rate of the hydrogen fluoride vapor during this time is a low flow rate (for example, approximately 5 (liters/minute) (5 slm) (para. 183). Therefore, US’018 further teaches wherein the gas mixture is delivered from a nozzle at a flow rate of 1 to 20 slm.

Regarding claims 19 and 20, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches that the prior to drying the substrate, the substrate is heated to approximately 70 to 80° C. The drying step is performed at to approximately 70 to 80° C (para. 141-182). Therefore, US’018 further teaches wherein a), b) and c) are performed at a temperature in a range from 20°C to 400°C, with regard to claim 19 and wherein a), b) and c) are performed at a temperature in a range from 50°C to 150°C, with regard to claim 20.

Regarding claim 21, the modified method of US’018 teaches the method of treating a substrate of claim 1.

The modified method of US’018 does not teach wherein a), b) and c) are performed when the substrate is maintained at a predetermined pressure in a range from 900 hPa to 1100 hPa.

US’620 teaches he ammonia gas and the hydrogen fluoride gas may be ejected from the shower head 70 toward the wafer W under a decompressed condition (atmosphere). In this case, molecules suppressing the traveling of the ammonia gas and the hydrogen fluoride gas ejected from the shower head 70 to the wafer W are reduced. Accordingly, the ammonia gas and the hydrogen fluoride gas reach the wafer without being obstructed by the molecules suppressing the traveling of the gas. Then, the sticking portion 2a between the tip ends of the convex portions 2 of the pattern may be separated in a short time, as compared to an atmospheric pressure condition. Further, since the amount of the ammonia gas and the hydrogen fluoride gas which reach the wafer W may be increased as compared to that when the ammonia gas and the hydrogen fluoride gas are ejected under the atmospheric pressure condition, the supply amount of the gas may be reduced (para. 93). Therefore, US’620 teaches that performing steps a), b) and c) under a reduced atmosphere can reduce the process time and gas supply amount of the drying process. Too low of a processing pressure can increase the process time by requiring more costly pumps and add process time by taking time to evacuate the chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’018 to include wherein a), b) and c) are performed when the substrate is maintained at a predetermined pressure in a range from 900 hPa to 1100 hPa because US’620 teaches that reduced pressures can reduce the process time and gas supply amount of the drying process while too low of a pressure can increase process time and cost, and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 22, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches the substrate is processed on a spin chuck 15 (para. 106), which reads on wherein a), b) and c) are performed with the substrate arranged on a rotary chuck of a device.

Regarding claim 23, the modified method of US’018 teaches the method of treating a substrate of claim 1. US’018 further teaches that the vapor is delivered from a shield plate which includes tubular portion 31 which encircles the wafer while the vapor is being dispended (para. 118-119 see fig. 7b-7f).

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US’018 in view of US’620 as applied to claim 1 above, and further in view of Aoki et al. US 2019/0264035 (US’035).

Regarding claims 3-5, the modified method of US’018 teaches the method of treating a substrate of claim 1.

The modified method of US’018 does not teach wherein the base is selected from a group consisting of amines and a heteroaromatic cyclic compound, with regard to claim 3, wherein the heteroaromatic cyclic compound contains at least one nitrogen atom, with regard to claim 4 and wherein the heteroaromatic cyclic compound consists of pyridine, with regard to claim 5.

US’035 teaches a substrate-treating method includes applying a treatment agent directly or indirectly on one face of a substrate with high aspect ratio features to form a substrate pattern collapse-inhibitory film. The substrate includes a pattern on the one face. The substrate pattern collapse-inhibitory film is removed by dry etching after forming the substrate pattern collapse-inhibitory film. The treatment agent includes a compound including an aromatic ring, and a hetero atom-containing group that bonds to the aromatic ring; and a solvent (abstract, para. 4-6). US’035 further teaches the solvent can include pyridine (para. 133-145). Therefore, US’035 teaches that pyridine is a solvent that can be used in a process that includes treating a substrate with high aspect ratio features. The modified method of US’018 includes the gas mixture including a solvent as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’018 to include wherein the base is selected from a group consisting of amines and a heteroaromatic cyclic compound, with regard to claim 3, wherein the heteroaromatic cyclic compound contains at least one nitrogen atom, with regard to claim 4 and wherein the heteroaromatic cyclic compound consists of pyridine, with regard to claim 5 because US’035 teaches that pyridine is a solvent that can be used in a process that includes treating a substrate with high aspect ratio features and the modified method of US’018 includes the gas mixture including a solvent and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.
	
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713